DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 10-17 in the reply filed on 9/23/2021 is acknowledged.  The traversal is on the ground(s) that examination of all claims would not constitute an undue burden on the Examiner.  This is not found persuasive because the searches required for the process of preparing the aqueous dispersion, and the coating composition, are not required for the aqueous polymer dispersion, and examination of all three inventions in one application would represent an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 19-23 and 26-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, from which the balance of the claims depend, recites “wherein the polymer dispersion further comprises at least one water-soluble alkali metal silicate, at least one water-soluble alkali metal or alkaline earth metal alkyl siliconate, or a mixture thereof”.  This language lacks clarity, as this limitation can be interpreted as a selection from:
a water-soluble alkali metal silicate, 
a water-soluble alkali metal,
alkaline earth metal alkyl siliconate, or
or any mixture of the three.
This language could also be interpreted as a selection from:
a water-soluble alkali metal silicate, 
a water-soluble alkali metal alkyl siliconate,
an alkaline earth metal alkyl siliconate, or
or any mixture of the three.
This language could also be interpreted as a selection from:
a water-soluble alkali metal silicate, 
a water-soluble alkali metal alkyl siliconate,
a water-soluble alkaline earth metal alkyl siliconate, or
 any mixture of the three.
As a result, the claimed dispersion is indefinite.  Applicant is to clearly define the particular subject matter which the inventor or a joint inventor regards as the invention, without such indefinite language.
	Claim 14 also cites this language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deller et al. (US 2014/0323608).
	In claim 9, Deller et al. teach a polymeric dispersion prepared from two separate monomer feeds (phases):
	a first feed of monomers having a Tg of -10°C or less, such as an ester of ethylenically unsaturated carboxylic acid;
	the second feed of monomers having a Tg of 50°C or more, such as ethylenically unsaturated sulfonic acid; 
	wherein the dispersion is treated with a solution of alkaline earth metal hydroxide, thereafter.  The alkaline earth metal hydroxide of Deller et al. is a "water soluble alkali metal", so this requirement is met.
	In ¶ 61, Deller et al. teach that the dispersion has an alkaline pH (i.e., above 7), which meets applicant’s claim to a pH of 10.0 or higher, and which is also consistent with the use of the alkaline earth metal hydroxide.
	In ¶ 52, Deller et al. teach that the polymerized particles typically have an average diameter of less than 150 nm.
	Although Deller et al. teach biocides among optional additives, the polymeric dispersion of Deller et al. neither requires biocides or ammonia.
	In ¶ 69, Deller et al. teaches that the VOC content is less than 1 g/L, which is less than 1000 ppm (see also claim 16). In addition, Deller et al. teach that polymer dispersion has a MFFT of preferably less than about 10 °C (See ¶ 71).
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2))  as anticipated by or, in the alternative, 35 U.S.C. 103 as being unpatentable over Deller et al. (US 2014/0323608).
	While Deller et al., above, do not expressly teach the PH drop of less than 1.0 upon storage, it is reasonable that the aqueous polymer dispersion of Deller et al. would possess the presently claimed property, since the composition of the aqueous polymer dispersion of Deller et al. is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deller et al. (US 2014/0323608).
	Deller et al., above, differ from the claimed invention in that they do not explicitly recite the claimed content range for the water soluble alkali metal compounds.  However, it would have been obvious to ordinary workers in the art at the time the invention was made, to determine the necessary amount of water soluble alkali metal to “neutralized” the aqueous polymer dispersion, as taught by Deller et al.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to arrive at the claimed range of the water soluble alkali metal in Deller et al., motivated by a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. While applicant argues that “the clear meaning of the relevant passage in the claim is to state, in a simplified way, that the ‘polymer dispersion further comprises at least one water-soluble alkali metal silicate, at least one water-soluble alkali metal alkyl siliconate’,” applicant did not in fact amend the claims to recite this clear language.  Simplicity of claim language is not the goal, clarity is.  If this is what applicant means to incorporate into the claims, then applicant should state this limitation in the claims as such, without ambiguity. 

The remaining arguments against the prior art are based on the above.

It is noted that in ¶ 2 of the present specification as filed, there is an NPL article set forth in the last sentence which is not cited on a 1449. ¶’s 32, 33 and 42-44 also include USPNs that were not cited. 
	 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE